DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-18 and 20 are pending.
Claims 1-4, 6-18 and 20 have been examined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-11 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmermann et al. (US 2011/0101162) (“Zimmermann”).  Zimmermann discloses a forward lateral member (fig. 1: 7) extending in a lateral direction of the passenger seat; an aft lateral member (fig. 1: 8) extending in the lateral direction; a central frame assembly disposed at a center of the passenger seat in the lateral direction; wherein the central frame assembly comprises: a spreader member (fig. 4b: 4) comprising a forward lug member (fig. 4b: 13) and an aft lug member (fig. 3: 12); a lower frame member (fig. 3: 5, 6, 9) comprising a forward clamp member (fig. 2: 14) and an aft clamp member (fig. 2: 15) for securing the lower frame member relative to the spreader member; wherein the forward clamp member comprises a forward slot (fig. 4b shows a slot between left and right clamps 22, 23 which 13 is coupled between) and the aft clamp member comprises an aft slot (paragraph 0033: the front and rear clamp members are provided with the same orientations); the forward lug member of the spreader member is .
As concerns claim 9, Zimmermann discloses wherein the spreader member and the lower frame member are aligned such that a centerline of the spreader member and a centerline of the lower frame member are approximately coplanar (fig. 4b).
As concerns claims 10 and 11, Zimmerman discloses wherein the forward/aft clamp member comprises a forward/aft slot such that a portion of the spreader member is disposed within the forward/aft slot (as shown in fig. 4b).
As concerns claims 13 and 14, Zimmerman discloses wherein the forward clamp member comprises a first interface hole and the spreader member comprises a forward interface hole that is aligned with the first interface hole when the spreader member is disposed within the forward slot such that the forward lateral member is disposed therein (the holes of the clamping member and spreader are aligned coaxially to allow the lateral member to extend linearly therethrough).
As concerns claim 15 and 16, Zimmerman discloses the same structure of claims 13 and 14 in the aft portion as the forward portion, mutatis mutandis.

Allowable Subject Matter
Claims 1-4, 6 and 7 are allowed.
Claims 12, 17, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference of Zimmerman fails to teach wherein the at least one clamp member comprises a left clevis portion and a right clevis portion such that a lug member of the spreader member is disposed between the left and right clevis portion (claim 1), wherein the clamp members comprise at least one fastener hole extending the lateral direction, the same direction as the lateral member (claim 12), wherein the seat comprises a lock fastener extending though a portion of the forward or aft lateral members (claims 17 and 18), or wherein the clamping member comprises a fastener hole extending though the forward slot (claim 20). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231.  The examiner can normally be reached on Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636